Citation Nr: 0104342	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  98-06 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $13,086.50.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from May 1954 to October 1956.  
In January 1997, the Providence, Rhode Island, Regional 
Office (RO) proposed to retroactively terminate payment of 
the veteran's Department of Veterans Affairs (VA) improved 
pension benefits as of February 1, 1994 due to the veteran's 
receipt of both earned income and unemployment compensation 
benefits.  In May 1997, the RO effectuated the proposed 
termination.  The RO informed the veteran that he "had been 
paid too much."  The veteran was told that he would be 
notified "shortly of how much you were overpaid."  The 
veteran was subsequently informed of the total overpayment of 
VA improved pension benefits to him.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision of the 
Committee on Waivers and Compromises (Committee) of the RO 
which denied waiver of recovery of an overpayment of VA 
improved pension benefits in the amount of $13,086.50.  In 
February 2000, the Board remanded the veteran's claim to the 
RO for additional action.  The veteran has been represented 
throughout this appeal by the Veterans of Foreign Wars of the 
United States.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran was overpaid VA improved pension benefits in 
the amount of $13,086.50 due to his failure to promptly and 
accurately inform the VA of his receipt of earned income and 
unemployment compensation benefits.  

3.  It is not contrary to equity and good conscience to deny 
a waiver of recovery of the overpayment of VA disability 
compensation in the amount of $13,086.50.  


CONCLUSIONS OF LAW

1.  The overpayment of VA improved pension benefits in the 
amount of $13,086.50 


was not due to error solely on the part of the VA and was 
otherwise properly created.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. § 3.660(a) (2000).  

2.  Recovery of the overpayment of VA improved pension 
benefits in the amount of $13,086.50 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 2000); 38 C.F.R.§§ 1.963(a), 1.965(a) 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Creation of the Debt

Generally, a veteran in receipt of VA pension benefits must 
notify the VA of all circumstances which will affect his 
entitlement to receive pension benefits or the rate of those 
benefits.  Such notice must be furnished when the recipient 
acquires knowledge that his income has changed.  38 C.F.R. 
§ 3.660(a)(1) (2000).  

In January 1997, the RO informed the veteran that payment of 
his VA improved pension benefits was being terminated 
retroactively as of February 1, 1994 due to his receipt of 
earned income and unemployment compensation benefits.  In May 
1997, the RO effectuated the proposed termination.  The 
veteran was apparently subsequently informed of the 
overpayment of VA improved pension benefits in the amount of 
$13,086.50.  In an August 1997 written statement, the veteran 
acknowledged that he had not correctly reported his earned 
income to the VA.  He clarified that he had been told by a 
now-deceased Veterans of Foreign Wars of the United States 
(VFW) post commander that he did not have to report his 
earnings to the VA.  In his October 1997 notice of 
disagreement and March 1998 substantive appeal, the veteran 
reiterated that he had failed to properly inform the RO due 
to his receipt of incorrect advice from his VFW post 
commander.  

The veteran has not contested the amount of the overpayment.  
In light of this fact and given the veteran's acknowledgment 
that he failed to accurately inform the VA of his receipt of 
earned income and unemployment compensation benefits, the 
Board finds that the overpayment of VA improved pension 
benefits in the amount of $13,086.50 was solely the 
consequence of the veteran's own action and thus properly 
created.  


II. Waiver of Recovery

Recovery of an overpayment of VA improved pension benefits 
may be waived if recovery of the indebtedness from the payee 
who received the benefit would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 38 
C.F.R. § 1.963(a) (2000).  The equity and good conscience 
standard means arriving at a fair decision between the 
obligor and the Government.  In making this decision, 
consideration is to be given to factors such as: the fault of 
the debtor; a balancing of the fault of the debtor against 
any fault of the VA; whether collection would deprive the 
debtor of basic necessities; whether recovery would nullify 
the objective for which the benefits were intended; whether a 
failure to make restitution would result in unfair gain to 
the debtor; and whether reliance on the benefits would result 
in relinquishment of a valuable right or incurrence of a 
legal obligation.  38 C.F.R. § 1.965(a) (2000).  

An April 1996 Financial Status Report (VA Form 20-5655) 
reflects that the veteran reported that: his total monthly 
income consisted of $681.00 in VA improved pension benefits; 
his monthly expenses totaled $711.00; his cash on hand and in 
the bank totaled $28.00; and his total assets amounted to 
$101,028.00.  In a July 1996 written statement, the veteran 
conveyed that: his only source of income was his monthly VA 
improved pension benefits; he was repaying $75.00 to the VA 
due to a prior overpayment of VA improved pension benefits; 
and he was unable to make ends meet.  In a June 1997 Improved 
Pension Eligibility Verification Report (Veteran with No 
Children), (VA Form 21-0516-1), the veteran reported that he 
had received earned income of $3,500.00 and unemployment 
compensation benefits of $1,700.00 in 1996 and unemployment 
compensation benefits of $2,200.00 in 1997.  

In his July 1997 request for waiver of recovery of the 
overpayment of VA improved pension benefits, the veteran 
advanced that he had no income and could not afforded to 
repay the overpayment.  In an August 1997 written statement, 
the veteran stated that waiver of recovery of the overpayment 
should be granted due to financial hardship as his sole 
source of monthly income was his VA improved pension 
benefits.  

An August 1997 Financial Status Report (VA Form 20-5655) 
states that the veteran's sole monthly income was his VA 
improved pension benefits in the amount of $523.00; $75.00 of 
his pension benefits were being deducted as repayment of a 
prior overpayment of VA improved pension benefits; his 
monthly expenses totaled $662.00; and his total assets 
amounted to $106,000.00.  The veteran reported no cash on 
hand or in the bank.  In an August 1997 written statement, 
the veteran reiterated that his VA improved pension benefits 
constituted his sole source of income.  

In his October 1997 notice of disagreement, the veteran 
reiterated that his VA improved pension benefits were his 
only source of income.  He advanced that he maintained a 
minimal standard of living due to assistance provided by his 
brothers and sisters.  A December 1997 Improved Pension 
Eligibility Verification Report (Veteran with No Children), 
(VA Form 21-0516) states that the veteran had no income.  

In his March 1998 Income-Net Worth and Employment Statement 
(VA Form 21-527), the veteran indicated that his monthly 
income consisted solely of VA improved pension benefits of 
$463.00.  He reported assets of $400.00 in stock, bonds, and 
bank deposits.  He denied having applied for or intending to 
apply for Social Security Administration (SSA) benefits 
within the next twelve months.  In his March 1998 substantive 
appeal, the veteran reiterated that he had no income beyond 
his monthly VA improved pension benefits of $463.00.  
In a May 1998 written statement, the local accredited 
representative asserted that the veteran had not intended to 
either mislead or to misinform the VA as to his income.  The 
local accredited representative advanced that recovery of the 
overpayment would cause severe financial hardship to befall 
the veteran.  

A September 1998 SSA award letter indicates that the veteran 
had been retroactively awarded SSA benefits as of May 1997; 
would received an initial check for $9,702.00; and thereafter 
receive monthly checks in the amount of $713.00 commencing in 
October 1998.  A January 1999 Improved Pension Eligibility 
Verification Report (Veteran with No Children), (VA Form 
21-0516) notes that the veteran received no income including 
SSA benefits and had no assets.  

In a February 1999 written statement, the veteran asserted 
that he had erroneously stated on his January 1999 Improved 
Pension Eligibility Verification Report (Veteran with No 
Children), (VA Form 21-0516) that he had received no SSA 
benefits.  He acknowledged receipt of SSA benefits in the 
aforementioned amounts.  

In April 2000, the RO sent a Financial Status Report (VA Form 
20-5655) to the veteran and requested that he complete and 
return the form.  The veteran apparently failed to complete 
and return the form to the RO.  In his December 2000 
Appellant's Brief, the national accredited representative 
asserted that the veteran had made no material 
misrepresentations to the VA in creating the overpayment of 
VA improved pension benefits.  He advanced that recovery of 
the overpayment would create financial hardship for the 
veteran in light of his existing debt and marginal income.  
The national accredited representative averred that recovery 
of the overpayment would be contrary to the doctrine of 
equity and good conscience.  

The Board has reviewed the probative evidence of record and 
the veteran's statements on appeal.  The veteran has 
submitted multiple financial statements during the pendency 
of the instant appeal reflecting that his monthly expenses 
substantially exceeded his monthly income.  He has also 
acknowledged that he advanced erroneous amounts for his 
monthly income in several of his submissions.  The Board 
finds that this fact significantly undermines the probative 
value of the veteran's assertions as to his monthly expenses.  
In April 2000, the RO requested that the veteran complete and 
return a provided Financial Status Report (VA Form 20-5655) 
so that his monthly income, expenses, and available assets 
could be properly assessed.  The veteran failed to comply 
with the RO's request.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the VA's duty to 
assist the veteran in the proper development of his case is 
"not always a one-way street" and the veteran must be 
prepared to cooperate with the VA's efforts to obtain all 
relevant evidence.  Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  In light of the veteran's failure to provide 
accurate information as to his current financial status and 
given his history of providing inaccurate financial 
information, the Board is unable to conclude that there would 
be undue financial hardship to the veteran as a result of 
recovery of the overpayment.  

The Board finds that waiver of recovery of the overpayment 
would constitute an unjust enrichment to the veteran given 
his receipt of earned income and unemployment compensation 
benefits.  Such recovery would not nullify the objective for 
which VA improved pension benefits were intended.  The 
evidence does not show that the veteran incurred a legal 
obligation or changed his position to his detriment in 
reliance upon the receipt of VA benefits.  Therefore, the 
Board concludes that the record does not establish that 
recovery of the overpayment of VA disability compensation 
benefits would be contrary to equity and good conscience.  
Accordingly, waiver of recovery of the overpayment of VA 
improved pension benefits in the amount of $13,086.50 is 
denied.  

Lastly, the veteran's argument that he was misled or provided 
incorrect information from someone outside VA is 
unconvincing.  Letters addressed to the veteran clearly 
reflect that income is to be counted.  If the veteran had 
questions, he could have sought advice from VA and inform VA 
of the changes in his circumstances.  His decision to seek 
advice elsewhere does not absolve him.  We are left with the 
unmistakable impression that the veteran obtained benefits to 
which he was not entitled and waiver of recovery would result 
in unjust enrichment to him.


ORDER

Waiver of recovery of an overpayment of VA improved pension 
benefits in the amount of $13,086.50 is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

